10-5246-bk
In re Abbott
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                        SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN
CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE
EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY
PARTY NOT REPRESENTED BY COUNSEL.

       At a stated term of the United States Court of Appeals for the Second Circuit, held
at the Daniel Patrick Moynihan United States Courthouse, 500 Pearl Street, in the City of
New York, on the 18th day of November, two thousand eleven.

PRESENT: AMALYA L. KEARSE,
                 REENA RAGGI,
                                 Circuit Judges,
                 LAWRENCE E. KAHN,
                                 District Judge.*
----------------------------------------------------------------------
IN RE: SUZAN ABBOTT,
                                 Debtor.
----------------------------------------------------------------------
SUZAN ABBOTT,
                                 Debtor-Appellant,

                         v.                                              No. 10-5246-bk

AURORA LOAN SERVICES, LLC,
                                 Creditor-Appellee.**
----------------------------------------------------------------------

FOR APPELLANT:                   Suzan Abbott, pro se, White Lake, New York.




           *
        Judge Lawrence E. Kahn of the United States District Court for the Northern District
of New York, sitting by designation.
      **
         The Clerk of Court is directed to amend the official caption as shown above.
FOR APPELLEE:              Gregg P. Tabakin, Fein, Such, Kahn & Shepard, P.C., Chestnut
                           Ridge, New York.

      Appeal from a judgment of the United States District Court for the Southern District

of New York (Cathy Seibel, Judge).

      UPON DUE CONSIDERATION IT IS HEREBY ORDERED, ADJUDGED, AND

DECREED that the appeal is DISMISSED as moot.

      Appellant Suzan Abbott, proceeding pro se, appeals from the district court’s judgment

affirming bankruptcy court orders issued in Abbott’s Chapter 7 proceedings, specifically:

(1) the September 23, 2009 order granting Aurora Loan Services, LLC (“Aurora”) relief from

the automatic stay imposed under 11 U.S.C. § 362(a); (2) the September 28, 2009 order

denying Abbott’s motions to extend the automatic stay and for permission to sell her home;

and (3) the May 4, 2010 order denying Abbott’s motions to compel Aurora to produce the

original promissory note and for a stay pending Abbott’s appeal of the order granting

Aurora’s motion for relief from the automatic stay. “In an appeal from a district court’s

review of a bankruptcy court decision, we review the bankruptcy court decision

independently, accepting its factual findings unless clearly erroneous but reviewing its

conclusions of law de novo.” In re Enron Corp., 419 F.3d 115, 124 (2d Cir. 2005) (internal

quotation marks omitted). We assume the parties’ familiarity with the facts and record of

prior proceedings, referencing them only as necessary to explain our decision.

      On appeal, Abbott challenges the identified orders only on the ground that the

bankruptcy court erred in recognizing Aurora’s standing to participate in the bankruptcy


                                            2
proceeding as a creditor because it held a promissory note executed by Abbott and secured

by a mortgage on her home. That issue, however, is now moot.

       The automatic stay terminated no later than October 30, 2009, the date on which

Abbott received a discharge in bankruptcy. See 11 U.S.C. § 362(c)(2)(C). Thus, even if the

bankruptcy court had not granted Aurora relief from the stay, the stay would not have

prevented the foreclosure sale of Abbott’s home on December 11, 2009, five weeks after

discharge. Further, the foreclosure sale terminated Abbott’s interest in her home, defeating

the purpose of Abbott’s appeal from the bankruptcy court’s denial of her motion to sell her

home. In sum, because we could not fashion effective relief even if we were to conclude that

Aurora lacked standing to seek relief from the automatic stay, Abbott’s appeal is moot,

leaving this court without jurisdiction to give opinions as to matters no longer presenting a

case or controversy. See Church of Scientology of Cal. v. United States, 506 U.S. 9, 12

(1992); In re Chateaugay Corp., 988 F.2d 322, 325 (2d Cir. 1993).

       Accordingly, the appeal is DISMISSED as moot.

                                          FOR THE COURT:
                                          CATHERINE O’HAGAN WOLFE, Clerk of Court




                                             3